                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                EASTERN DIVISION

NORMAN SIMMONDS                                                                 PETITIONER
Reg #51854-019

v.                            Case No. 2:18-cv-00074-KGB/JJV

GENE BEASLEY, Warden,
FCI—Forrest City Low                                                           RESPONDENT

                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that petitioner Norman Simmonds petition for writ of habeas corpus is dismissed without

prejudice.

       So adjudged this the 11th day of July 2019.


                                                     ____________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
